DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 97 and 98, “256-dimenational” should read, “256-dimensional”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the motion information" following the words “and learn a model that receives input information based on the image of the target object and outputs”. It appears that this second “motion information” is distinct and separate from the first and third “motion information” as the recited model “outputs the motion information using the acquired image and the acquired motion information”. The specification also appears to support this as the intended interpretation. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 5 additionally recites the limitation, “when the robot is operated such that…”. It is unclear if “when the robot is operated…” is intended to modify the entire segment of “and learn a model that receives input information based on the image of the target object and outputs the motion information using the acquired image and the acquired motion information”, part of it, “outputs the motion information using the acquired image and the acquired motion information”, or only the final item of it, “the acquired motion information”.
Claims 6 – 9 depend from claim 5 and inherit the deficiencies described above. Therefore, claims 6 - 9 are rejected under the same logic as claim 5 above.

Claim Interpretation
For the purposes of further examination, Examiner has interpreted "the motion information" following the words “and learn a model that receives input information based on the image of the target object and outputs” to be a separate “motion information” from the other two within the claim. Examiner has also interpreted “when the robot is operated…” as modifying the entire segment of “and learn a model that receives input information based on the image of the target object and outputs the motion information using the acquired image and the acquired motion information”.

Claim Rejections - 35 USC § 102
Examiner has addressed the claims below in view of the prior art, as best understood by the
Examiner, in light of the 35 USC 112 rejections provided herein.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kawabata et. al (US 20200171652 A1).
Regarding Claim 1, Kawabata teaches,
A robot system comprising: 
a robot including a plurality of fingers for holding a target object (see at least Robot Arm 1, Hand Mechanism 2, and Figure 2); and 
a control device configured to control a motion of the robot (see at least Arm Control Device 42, Hand Control Device 43, and Figure 11), wherein 
the control device comprises: 
one or more processors (See at least Paragraph 53, “The arm control device 42 also includes a computer having a calculation processing device and a memory”, Paragraph 55, “The hand control device 43 also includes a computer having a calculation processing device and a memory. The hand control device 43 further includes the object information acquisition unit 430, a hand control unit 431, a motor state quantity acquisition unit 432, and a sensor information acquisition unit 433 as function units”) configured to acquire an image of a first target object (Object 10) and a second target object (See at least Adjacent Object 10′ and Paragraph 78, “However, an item that may cause an obstruction when an attempt is made to bring the finger portions 21 of the hand mechanism 2 into contact with the predetermined gripping surfaces of the object 10 is not limited to the other object 10′. For example, when the object 10 is disposed in contact with a wall surface of a container housing the object 10 so that a predetermined gripping surface of the object 10 is not exposed, the wall surface of the container causes an obstruction”) taken by an imaging device (See at least Paragraph 56, “The object information acquisition unit 430 acquires object information, which is information relating to an object to be gripped by the hand mechanism 2. Here, the object information includes information relating to the shape, dimensions, and position of the object, information indicating the surrounding environment of the object (information relating to items other than the object existing on the periphery of the object, for example information relating to the shape of a container housing the object or a row of objects in the container), and so on. The object information acquisition unit 430 may also acquire object information input by a user. Further, when a visual sensor for capturing an image that includes the object is provided, the object information acquisition unit 430 may acquire object information from an image captured by the visual sensor”), and 
control the motion of the robot based on the image such that the robot moves the first target object with at least one finger included in the plurality of fingers in a direction in which a gap is formed between the first target object and the second target object, inserts at least one finger included in the plurality of fingers into the gap, and holds the first target object (See at least Paragraph 57, “Furthermore, the hand control unit 431 controls the first motors 51, the second motors 52, and the third motors 53 for driving the respective finger portions 21 of the hand mechanism 2 by supplying drive signals from the drivers thereto on the basis of the object information acquired by the object information acquisition unit 430”, Paragraphs 65-67, “Hence, in this embodiment, as shown in FIG. 14, first, a first finger link portion 211A of the first finger portion 21A, which functions as the state-altering finger portion when the current object 10 is gripped, is brought into contact with the upper surface S4 of the object 10. … Further, at this time, in a state where the first finger portion 21A is in contact with the upper surface S4 of the object 10, the other finger portions 21B, 21C, 21D of the hand mechanism 2 do not contact the object 10. … Next, as shown in FIG. 15, in a state where the first finger link portion 211A of the first finger portion 21A is in contact with the upper surface S4 of the object 10, the object 10 is tilted forward by the first finger portion 21A. More specifically, the object 10 is tilted in a direction for separating the gripping surface S6 of the object 10 from the adjacent object 10′. By altering the attitude of the object 10 using the first finger portion 21A functioning as the state-altering finger portion in this manner, the interval between the object 10 and the adjacent object 10′ can be enlarged. Accordingly, the gripping surface S6 of the object 10 can be exposed. … Next, as shown in FIGS. 16 and 17, having set the attitude of the object 10 in the predetermined grippable state by tilting the object 10 using the first finger portion 21A, the object 10 is gripped by the second finger portion 21B, the third finger portion 21C, and the fourth finger portion 21D that function as the gripping finger portions when the current object 10 is gripped.”, Paragraph 77, “With this configuration, when an attempt is made to grip the object 10 using the gripping finger portions after inserting the tip end portions of the gripping finger portions into a space (a gap) that is formed between the object 10 and the adjacent object 10′ when the attitude of the object 10 is altered, as shown in FIGS. 16 and 17, the first finger link portions 211 of the finger portions functioning as the gripping finger portions can be inserted into the space more easily”, Claim 13, “bringing the finger portion selected as the state-altering finger portion, among the three or more finger portions of the hand mechanism, into contact with the object; setting the object in a predetermined grippable state by altering the attitude and/or the position of the object using the state-altering finger portion brought into contact with the object; and causing the finger portions selected as the gripping finger portions, among the three or more finger portions of the hand mechanism, to grip the object set in the predetermined grippable state”, and Figures 14 through 22).
Regarding Claim 2, Kawabata teaches,
	The robot system according to claim 1, wherein the robot comprises 
a first finger, a second finger, and a third finger (See at least Figure 2), and 
a driver configured to change a space between the first finger and the second finger (See at least Paragraph 57, “Furthermore, the hand control unit 431 controls the first motors 51, the second motors 52, and the third motors 53 for driving the respective finger portions 21 of the hand mechanism 2 by supplying drive signals from the drivers thereto on the basis of the object information acquired by the object information acquisition unit 430”), and the one or more processors move the first target object by changing a position of the third finger brought into contact with the first target object, inserts the first finger into the gap, and control the driver such that the first target object is held with the first finger and the second finger (See at least Paragraph 57, “Furthermore, the hand control unit 431 controls the first motors 51, the second motors 52, and the third motors 53 for driving the respective finger portions 21 of the hand mechanism 2 by supplying drive signals from the drivers thereto on the basis of the object information acquired by the object information acquisition unit 430”).
Regarding Claim 10, Kawabata teaches,
A computer program product having a computer readable medium including programmed instructions, wherein the instructions, when executed by a computer included in a control device configured to control a motion of a robot (See at least Paragraph 53, “these function units are formed by having the computer included in the arm control device 42 execute a predetermined control program”, Paragraph 55, “These function units are formed by having the computer included in the hand control device 43 execute a predetermined control program”) including a plurality of fingers for holding a target object (See at least Paragaraph 57, “Then, on the basis of the state quantities of the motors 51, 52, 53, input into the motor state quantity acquisition unit 432, the hand control unit 431 servo-controls the motors 51, 52, 53 of the respective finger portions 21 so that the plurality of finger portions 21 grip the object, for example”, Element 21, and Figure 2), cause the computer to perform: 
acquiring an image of a first target object (Object 10) and a second target object  (See at least Adjacent Object 10′ and Paragraph 78, “However, an item that may cause an obstruction when an attempt is made to bring the finger portions 21 of the hand mechanism 2 into contact with the predetermined gripping surfaces of the object 10 is not limited to the other object 10′. For example, when the object 10 is disposed in contact with a wall surface of a container housing the object 10 so that a predetermined gripping surface of the object 10 is not exposed, the wall surface of the container causes an obstruction”) taken by an imaging device (See at least Paragraph 56, “The object information acquisition unit 430 acquires object information, which is information relating to an object to be gripped by the hand mechanism 2. Here, the object information includes information relating to the shape, dimensions, and position of the object, information indicating the surrounding environment of the object (information relating to items other than the object existing on the periphery of the object, for example information relating to the shape of a container housing the object or a row of objects in the container), and so on. The object information acquisition unit 430 may also acquire object information input by a user. Further, when a visual sensor for capturing an image that includes the object is provided, the object information acquisition unit 430 may acquire object information from an image captured by the visual sensor”); and 
controlling the motion of the robot based on the image (See at least Paragraph 57, “Furthermore, the hand control unit 431 controls the first motors 51, the second motors 52, and the third motors 53 for driving the respective finger portions 21 of the hand mechanism 2 by supplying drive signals from the drivers thereto on the basis of the object information acquired by the object information acquisition unit 430”) such that the robot moves the first target object with at least one finger included in the plurality of fingers in a direction in which a gap is formed between the first target object and the second target object, inserts at least one finger included in the plurality of fingers into the gap, and holds the first target object (See at least Paragraph 57, “Furthermore, the hand control unit 431 controls the first motors 51, the second motors 52, and the third motors 53 for driving the respective finger portions 21 of the hand mechanism 2 by supplying drive signals from the drivers thereto on the basis of the object information acquired by the object information acquisition unit 430”, Paragraphs 65-67, “Hence, in this embodiment, as shown in FIG. 14, first, a first finger link portion 211A of the first finger portion 21A, which functions as the state-altering finger portion when the current object 10 is gripped, is brought into contact with the upper surface S4 of the object 10. … Further, at this time, in a state where the first finger portion 21A is in contact with the upper surface S4 of the object 10, the other finger portions 21B, 21C, 21D of the hand mechanism 2 do not contact the object 10. … Next, as shown in FIG. 15, in a state where the first finger link portion 211A of the first finger portion 21A is in contact with the upper surface S4 of the object 10, the object 10 is tilted forward by the first finger portion 21A. More specifically, the object 10 is tilted in a direction for separating the gripping surface S6 of the object 10 from the adjacent object 10′. By altering the attitude of the object 10 using the first finger portion 21A functioning as the state-altering finger portion in this manner, the interval between the object 10 and the adjacent object 10′ can be enlarged. Accordingly, the gripping surface S6 of the object 10 can be exposed. … Next, as shown in FIGS. 16 and 17, having set the attitude of the object 10 in the predetermined grippable state by tilting the object 10 using the first finger portion 21A, the object 10 is gripped by the second finger portion 21B, the third finger portion 21C, and the fourth finger portion 21D that function as the gripping finger portions when the current object 10 is gripped.”, Paragraph 77, “With this configuration, when an attempt is made to grip the object 10 using the gripping finger portions after inserting the tip end portions of the gripping finger portions into a space (a gap) that is formed between the object 10 and the adjacent object 10′ when the attitude of the object 10 is altered, as shown in FIGS. 16 and 17, the first finger link portions 211 of the finger portions functioning as the gripping finger portions can be inserted into the space more easily”, Claim 13, “bringing the finger portion selected as the state-altering finger portion, among the three or more finger portions of the hand mechanism, into contact with the object; setting the object in a predetermined grippable state by altering the attitude and/or the position of the object using the state-altering finger portion brought into contact with the object; and causing the finger portions selected as the gripping finger portions, among the three or more finger portions of the hand mechanism, to grip the object set in the predetermined grippable state”, and Figures 14 through 22). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et. al (US 20200171652 A1) in view of Kimura et. al (US 20200078935 A1).
Regarding Claim 4, 
Kawabata teaches:
The robot system according to claim 2
Kawabata does not teach, but Kimura teaches:
 wherein the robot comprises a suction cup at an end of the third finger (See at least Paragraph 92, “The hand 203 has a mechanism to grip an article. For example, the hand 203 may be a finger-type hand 203a having a plurality of fingers 209 (for example, fingers 209a and 209b) gripping an article while being sandwiched as shown in FIG. 2C. Alternatively, the hand 203 may be a suction hand 203b that has a suction pad 210a generating a negative pressure to grip an article by suction using the negative pressure as shown in FIG. 2D”, and Figures 10A-10D).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a suction cup at an end of the third finger to provide a secure grip for objects with a flat top surface, to reduce errors which can be caused by the gripping action of a gripper with fingers (see Kimura, Paragraph 102, “The grip position is shifted from the actual center of the article 251 by only Δx and Δy. Unlike the case of the finger-type hand 203a, even if the suction hand 203b grips the position, the posture of the article 251 is not changed”.), or to even eliminate problems caused by errors (See Kimura, Paragraph 142, “In the case where the robot 101 grips the article 251i using the suction hand 203b, a vacuum pressure is measured by driving the arm 201 to move the suction pad 210a from the above of the article 251i to the lower direction. Then, when detecting the suction of the article 251i on the basis of the measured vacuum pressure, the arm 201 is immediately stopped. Accordingly, the article 251i can be correctly sucked even when an error occurs in recognition of the height of the article 251i”).
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et. al (US 20200171652 A1) in view of Rahmatizadeh et. al (RAHMATIZADEH et al., "Vision-Based Multi-Task Manipulation for Inexpensive Robots Using End-To-End Learning from Demonstration," arXiv:1707.02920v2 (April 22, 2018), 8 pages).
Regarding Claim 5, 
Kawabata teaches:
The robot system according to claim 1, 
wherein the one or more processors are configured to acquire motion information indicating a motion state of the robot (See at least Paragraph 54, “Further, each of the motors provided in the joint portions 30a, 30b, 30c, 30d, 30e, 30f of the arm mechanism 3 is provided with an encoder (not shown) for detecting state quantities (a rotation position and a rotation speed of the rotary shaft of the motor, and so on) relating to the rotation state of the corresponding motor. The state quantities of the motors, detected by the encoders of the respective motors, are input into the motor state quantity acquisition unit 421 of the arm control device 42”, Paragraph 57, “Moreover, each first motor 51, each second motor 52, and each third motor 53 of the hand mechanism 2 is provided with an encoder (not shown) for detecting state quantities (the rotation position and rotation speed of the rotary shaft of the motor, and so on) relating to the rotation state of the corresponding motor. The state quantities of the motors 51, 52, 53, detected by the encoders of the motors 51, 52, 53, are input into the motor state quantity acquisition unit 432 of the hand control device 43”, Figure 1, and Figure 4).
Kawabata also teaches move the first target object with at least one finger included in the plurality of fingers in the direction in which the gap is formed between the first target object and the second target object, inserts at least one finger included in the plurality of fingers into the gap, and holds the first target object (See at least Paragraph 57, “Furthermore, the hand control unit 431 controls the first motors 51, the second motors 52, and the third motors 53 for driving the respective finger portions 21 of the hand mechanism 2 by supplying drive signals from the drivers thereto on the basis of the object information acquired by the object information acquisition unit 430”, Paragraphs 65-67, “Hence, in this embodiment, as shown in FIG. 14, first, a first finger link portion 211A of the first finger portion 21A, which functions as the state-altering finger portion when the current object 10 is gripped, is brought into contact with the upper surface S4 of the object 10. … Further, at this time, in a state where the first finger portion 21A is in contact with the upper surface S4 of the object 10, the other finger portions 21B, 21C, 21D of the hand mechanism 2 do not contact the object 10. … Next, as shown in FIG. 15, in a state where the first finger link portion 211A of the first finger portion 21A is in contact with the upper surface S4 of the object 10, the object 10 is tilted forward by the first finger portion 21A. More specifically, the object 10 is tilted in a direction for separating the gripping surface S6 of the object 10 from the adjacent object 10′. By altering the attitude of the object 10 using the first finger portion 21A functioning as the state-altering finger portion in this manner, the interval between the object 10 and the adjacent object 10′ can be enlarged. Accordingly, the gripping surface S6 of the object 10 can be exposed. … Next, as shown in FIGS. 16 and 17, having set the attitude of the object 10 in the predetermined grippable state by tilting the object 10 using the first finger portion 21A, the object 10 is gripped by the second finger portion 21B, the third finger portion 21C, and the fourth finger portion 21D that function as the gripping finger portions when the current object 10 is gripped.”, Paragraph 77, “With this configuration, when an attempt is made to grip the object 10 using the gripping finger portions after inserting the tip end portions of the gripping finger portions into a space (a gap) that is formed between the object 10 and the adjacent object 10′ when the attitude of the object 10 is altered, as shown in FIGS. 16 and 17, the first finger link portions 211 of the finger portions functioning as the gripping finger portions can be inserted into the space more easily”, Claim 13, “bringing the finger portion selected as the state-altering finger portion, among the three or more finger portions of the hand mechanism, into contact with the object; setting the object in a predetermined grippable state by altering the attitude and/or the position of the object using the state-altering finger portion brought into contact with the object; and causing the finger portions selected as the gripping finger portions, among the three or more finger portions of the hand mechanism, to grip the object set in the predetermined grippable state”, and Figures 14 through 22).
Kawabata does not teach, but Rahmatizadeh teaches:
and learn a model that receives input information based on the image of the target object (See at least Abstract of Page 1, “The controller is a recurrent neural network using raw images as input and generating robot arm trajectories, with the parameters shared across the tasks”) and outputs the motion information using the acquired image and the acquired motion information when the robot is operated (See at least left column of Page 3, under subsection A. Task Demonstration and Data Collection under section II. Related Work, “We found two solutions for capturing the position and orientation of the hand: (a) using a Leap Motion controller and a “naked” hand, and (b) using a Playstation Move controller3. Both the demonstration system and the arm are cheap (less than $500 in total) and easily accessible by everyone. Therefore, this system can be deployed in people’s home and they can teach arbitrary tasks to the robot based on their own preferences. During the demonstration we record the commands sent to the robot as well as 128x128 RGB images of the scene at a frequency of 33Hz, Figure 2 and associated paragraph, “Our proposed architecture for multi-task robot manipulation learning. The neural network consists of a controller network that outputs joint commands based on a multi-modal autoregressive estimator and a VAE-GAN autoencoder that reconstructs the input image. The encoder is shared between the VAE-GAN autoencoder and the controller network and extracts some shared features that will be used for two tasks (reconstruction and controlling the robot)”) such that the robot moves (See at least right column of Page 1, Section I. Introduction, “Our experimental results show that even with imprecise demonstrations and a low-cost manipulator, our method can perform a variety of manipulation tasks, including picking and placing and non-prehensile manipulation, can correct its mistakes, attempt tasks multiple times, and achieve high success rates.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the learning method taught by Rahmatizadeh with the hand and manipulation method of Kawabata to create a manipulator that can achieve “high success rates” even with “imprecise demonstrations and a low-cost manipulator” (Rahmatizadeh, right column of Page 1, Section I. Introduction).
Regarding Claim 6, 
The combination of Kawabata and Rahmatizadeh teaches:
The robot system according to claim 5, 
Kawabata does not teach, but Rahmatizadeh teaches:
wherein the model has a function of outputting information indicating distribution of predicted values for the input information (See at least right column of Page 3, subsection C. Training the Network of section III. Learning the Multi-Task Controller, “The probability distribution in this approach is modeled using a linear combination of Gaussian component…”).
It would be obvious to one of ordinary skill in the art at the time of the invention to utilize output information indicating distribution of predicted values for the input information, as part of the learning method in order “to train[s] the controller” (Rahmatizadeh, right column of Page 3, subsection C. Training the Network of section III. Learning the Multi-Task Controller).
Regarding Claim 7, 
The combination of Kawabata and Rahmatizadeh teaches:
The robot system according to claim 5, 
Kawabata further teaches:
wherein the robot further comprises a sensor configured to detect contact of an object with at least part of the fingers, and the one or more processors acquire the motion information including information resulting from detection by the sensor (See at least Paragraph 58, “The hand control device 43 also includes the sensor information acquisition unit 433. Detection values from the pressure sensors 70 provided in the first finger link portion 211 of each finger portion 21 of the hand mechanism 2 are input into the sensor information acquisition unit 433. On the basis of the detection values from the pressure sensors 70, acquired by the sensor information acquisition unit 433, the hand control unit 431 can detect contact with the object by the finger portions 21, and on the basis of corresponding detection signals, the hand control unit 431 can also control the motors 51, 52, 53 of the finger portions 21”, and Figure 2 and Figure 11).
Regarding Claim 8, 
The combination of Kawabata and Rahmatizadeh teaches:
The robot system according to claim 7, 
Kawabata further teaches:
wherein the robot comprises a first finger, a second finger, and a third finger (See at least Figure 2), and the sensor is at least one of a sensor configured to detect contact of the object with the first finger, a sensor configured to detect contact of the object with the second finger, and a sensor configured to detect contact of the object with the third finger (See at least Paragraph 58, “The hand control device 43 also includes the sensor information acquisition unit 433. Detection values from the pressure sensors 70 provided in the first finger link portion 211 of each finger portion 21 of the hand mechanism 2 are input into the sensor information acquisition unit 433. On the basis of the detection values from the pressure sensors 70, acquired by the sensor information acquisition unit 433, the hand control unit 431 can detect contact with the object by the finger portions 21, and on the basis of corresponding detection signals, the hand control unit 431 can also control the motors 51, 52, 53 of the finger portions 21”, and Figure 2 and Figure 11).
Regarding Claim 9, 
The combination of Kawabata and Rahmatizadeh teaches:
The robot system according to claim 5, 
Kawabata further teaches:
wherein the robot comprises a first finger, a second finger, and a third finger, (See at least Figure 2) a support member supporting the first finger, the second finger, and the third finger, (See at least Base Portion (Element 20) and Figure 2), a moving member configured to move the first finger and the second finger relatively to the support member (See at Paragraph 45, “Here, as indicated by arrows in FIG. 3, the base end portion 213 is connected to the base portion 20 so as to be capable of rotating relative to the base portion 20 about a longitudinal direction (a perpendicular direction to the paper surface in FIG. 3) axis of the finger portion 21), and Figure 2), and a sensor configured to detect an amount of movement of the first finger and the second finger by the moving member (See at least Paragraph 57, “Moreover, each first motor 51, each second motor 52, and each third motor 53 of the hand mechanism 2 is provided with an encoder (not shown) for detecting state quantities (the rotation position and rotation speed of the rotary shaft of the motor, and so on) relating to the rotation state of the corresponding motor”), and the one or more processors acquire the motion information including information resulting from detection by the sensor (See at least Paragraph 57, “The state quantities of the motors 51, 52, 53, detected by the encoders of the motors 51, 52, 53, are input into the motor state quantity acquisition unit 432 of the hand control device 43. Then, on the basis of the state quantities of the motors 51, 52, 53, input into the motor state quantity acquisition unit 432, the hand control unit 431 servo-controls the motors 51, 52, 53 of the respective finger portions 21 so that the plurality of finger portions 21 grip the object, for example”).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 3, Kawabata teaches:
The robot system according to claim 2, wherein the one or more processors change a position of the robot until the third finger comes into contact with the first target object
and
move the first target object by changing the position of the third finger with the third finger in contact with the first target object, 
and control the driver such that the first target object is held with the first finger and the second finger after the first finger and the second finger move to a position where the first finger and the second finger are capable of holding the first target object (See at least Paragraph 77, “With this configuration, when an attempt is made to grip the object 10 using the gripping finger portions after inserting the tip end portions of the gripping finger portions into a space (a gap) that is formed between the object 10 and the adjacent object 10′ when the attitude of the object 10 is altered, as shown in FIGS. 16 and 17, the first finger link portions 211 of the finger portions functioning as the gripping finger portions can be inserted into the space more easily”, Claim 13, “bringing the finger portion selected as the state-altering finger portion, among the three or more finger portions of the hand mechanism, into contact with the object; setting the object in a predetermined grippable state by altering the attitude and/or the position of the object using the state-altering finger portion brought into contact with the object; and causing the finger portions selected as the gripping finger portions, among the three or more finger portions of the hand mechanism, to grip the object set in the predetermined grippable state”, and Figures 14 through 22).
Kawabata does not teach when the space between the first finger and the second finger is an initial value or that the first finger and the second finger increases to a value larger than the initial value and a value at which the first target object is capable of being held after moving the first target object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C GAMMON whose telephone number is (571)272-4919. The examiner can normally be reached M - F 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW C GAMMON/Examiner, Art Unit 3664        

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664